         Case 1:18-cv-00608-YK Document 102 Filed 11/28/18 Page 1 of 3



                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 OWNER OPERATOR INDEPENDENT                               :
 DRIVERS ASSOCIATION, INC., ET AL.                        :
                                                          :
                            Plaintiffs,                   :
                     v.                                   :    No. 1:18-cv-00608-YK
                                                          :
 PENNSYLVANIA TURNPIKE                                    :    (Judge Kane)
 COMMISSION, ET AL.                                       :
                                                          :
                            Defendants.                   :
                                                          :

   THE PENNSYLVANIA TURNPIKE COMMISSION DEFENDANTS’
  NOTICE OF SUPPLEMENTAL AUTHORITY PURSUANT TO LR 7.36
       The Third Circuit’s November 27, 2018 precedential opinion in United

States v. Baroni, No. 17-1817, is relevant to the pending motions related to Count

II of Plaintiffs’ Complaint, asserting a violation of their right to interstate and

intrastate travel.

       In Baroni, the Third Circuit held that, “although four circuits (including our

own) have found some form of a constitutional right to intrastate travel, there is

hardly a ‘robust consensus’ that the right exists, let alone clarity as to its contours.”

Slip Op. at 76. Accordingly, the defendants were afforded what amounted to

qualified immunity. Id.
       Case 1:18-cv-00608-YK Document 102 Filed 11/28/18 Page 2 of 3



November 28, 2018                       DUANE MORRIS LLP

                                    By: /s/ Robert L. Byer
                                        Robert L. Byer
                                        Lawrence H. Pockers
                                        Brian J. Slipakoff
                                        30 South 17th Street
                                        Philadelphia, PA 19103
                                        Telephone: 215-979-1000
                                        Fax: 215-979-1020

                                        Counsel for Defendants, Pennsylvania
                                        Turnpike Commission, Leslie S.
                                        Richards, solely in her official
                                        capacity as Chair of the Pennsylvania
                                        Turnpike Commission, William K.
                                        Lieberman, in his official capacity,
                                        Barry T. Drew, Pasquale T. Deon Sr.,
                                        John N. Wozniak, Mark P. Compton,
                                        and Craig R. Shuey, in his official
                                        capacity




                                    2
           Case 1:18-cv-00608-YK Document 102 Filed 11/28/18 Page 3 of 3



                          CERTIFICATE OF SERVICE
        On November 28, 2018, I served all parties by filing the foregoing on the

Court’s ECF filing system.



                                                    /s/ Robert L. Byer
DM1\9197111.1
